Citation Nr: 1341832	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from January 1, 2009, for service-connected status post rotator cuff repair of the left shoulder (left shoulder disability).

2.  Entitlement to an initial compensable evaluation for service-connected anal fissure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO that, in pertinent part, awarded service connection effective on April 1, 2005 for an anal fissure (rated as noncompensable) and a left shoulder disability (rated as noncompensable).

In April 2006, the RO awarded an increased 10 percent rating, effective on March 14, 2008, for the service-connected left shoulder disability.  A temporary total evaluation was assigned effective on November 19, 2008, based on surgical treatment necessitating convalescence.  The 10 percent rating was reassigned as of January 1, 2009.  

By way of a March 2011 decision/remand, the Board ordered that an increased rating of 20 percent, but no higher, for the service-connected left shoulder disability should has been assigned for the period of the appeal prior to November 18, 2008.  

However, a review of the record reveals that the RO or Agency of Original Jurisdiction (AMC) did not implement the Board's order assigning the 20 percent rating.  Instead, the AMC, by way of a March 2011 subsequent rating decision assigned an earlier effective date of April 1, 2005 for a 10 percent disability rating (should have been 20 percent based on the Board's order).  The Supplemental Statement of the Case issued in April 2012 only addressed the issues currently on appeal.  

The issues of an increased rating in excess of 10 percent beginning on January 1, 2009 for the service-connected left shoulder disability and an initial compensable evaluation for the service-connected anal fissure were remanded in the March 2011 by the Board.  The Board finds that the Board's remand directives were substantially complied with respect to the left shoulder disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of Virtual VA and Veterans Benefits Management System (VBMS) shows no documents pertinent to this appeal that are not duplicative of the evidence in the paper file (with the exception of the October 2013 appellate brief).

The issue of an initial compensable evaluation for the service-connected anal fissures is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of the appeal prior to the surgery performed on November 18, 2008, the service-connected left shoulder disability is shown to have been manifested by active pathology that produced a functional loss due to pain and flare ups that more nearly approximated that of limitation of motion of his left major arm to shoulder level.  

2.  For the period of the appeal after the shoulder surgery and beginning on January 1, 2009, the service-connected left shoulder disability is shown to be manifested by complaints of pain, popping on motion, and moderate degenerative changes of the acromion and to cause a loss of function that more closely resembles that of useful motion of the left arm essentially limited to shoulder level by the residual of previous surgeries.  


CONCLUSIONS OF LAW

1.  For the entire period of the appeal prior to November 18, 2008, the criteria for the assignment of a 20 percent rating, but no higher for the service-connected left shoulder disability were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes (DCs) 5003, 5014, 5200-5203 (2010).  

2.  Beginning on January 1, 2009, the criteria for the assignment of an evaluation of 20 percent, but no higher for service-connected left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a DC 5201-5014 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

For increased rating claims, VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  A May 2008 letter that provided the required notice was sent to the Veteran prior to adjudication of his claim in April 2009.  

Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  

Furthermore, VA provided the Veteran with an adequate examination in April 2011 which was adequate for rating purposes because each contains a history obtained from the Veteran and a thorough orthopedic examination relevant to the applicable rating criteria.  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. At 121-22.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. At 486.  


Rating Criteria & Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disabilities have not significantly changed and a uniform evaluation for the period on or after January 1, 2009 is warranted.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

In April 2009, the RO assigned the current 10 percent rating for the service-connected left shoulder disability under DC 5201-5014, following a temporary total rating period (38 C.F.R. § 4.30), from January 1, 2009 onward.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Thus, the Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a , DC 5014 for osteomalacia (arthritis).  Under this code section, the left shoulder is to be rated based on limitation of motion of the affected part as degenerative arthritis.  38 C.F.R. § 4.71a.  The service-connected left shoulder disability involves the Veteran's major (or dominant) arm for rating purposes.  

The 10 percent rating was continued after surgery based on painful motion under the provisions of DeLuca and 38 C.F.R. § 4.59.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion.  See 38 C.F.R. § 4.59 (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  

Under DC 5201 (limitation of motion), a 20 percent rating is assigned for limitation of motion of the major arm at shoulder level; 30 percent for limitation of motion of the major arm midway between the side and shoulder level; and 40 percent for limitation of motion of the major arm to 25 degrees from the side. 38 C.F.R. § 4.71a.

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

By way of history, the private medical records showed that the Veteran complained of having left shoulder pain in 2008.  An April 2008 MRI of his left shoulder revealed labral tears.  In November 2008, the Veteran underwent rotator cuff repair surgery (arthroscopy and partial synovectomy).  

In February 2009, the Veteran filed for an increased rating stating that his left shoulder disability should be greater than that awarded prior to his November 2008 surgery.  He did not indicate anything about his left shoulder condition after his surgery.  

Pursuant to the March 2011 remand, the Veteran underwent a VA examination to ascertain the severity level of his left shoulder disability post-surgery.  The Board acknowledges that the Veteran was invited to submit additional evidence with respect to his current left shoulder disability, but did not do so.

The April 2011 VA examination revealed that the Veteran complained of residuals of the left shoulder surgery and expressed symptoms such as pain, stiffness, weakness, decreased speed of motion, and tingling and numbness when lying down and resting his head on the arm.  He indicated that the pain was daily, constant and chronic in nature and dull.  The low-grade pain was rated at 2 out of 10.  

The Veteran ameliorated the pain with over-the-counter medications and did not need to use heat or ice, injections or TENS.  He had some standing limitations (able to stand 3 to 8 hours with only short rest periods) and some functional limitation on walking (able to walk 1 to 3 miles).  It was noted that the Veteran's condition had been stable since the onset.  

The Veteran reported having no deformity, giving way, instability, incoordination, dislocation, locking, effusions, inflammation, or any flare-ups of the joint disease.  He did not use an assistive device.  There were no symptoms or incapacitating episodes of arthritis.

Upon examination, there was no recurrent shoulder dislocation or inflammatory arthritis identified.  Only popping with a full range of motion in the left shoulder was observed.  The range of motion studies revealed findings of left shoulder flexion and abduction to 180 degrees (full range of motion), and internal and external rotation to 90 degrees (full range).  There was no objective evidence of pain with active motion, and following repetitive motion, there was no objective evidence of pain or any additional limitations noted.  There was no shoulder joint anklyosis.

The X-ray studies were conducted and revealed evidence of prior resection of the distal left clavicle with moderate degenerative changes involving the left acromion, but no fracture, dislocation or other significant osseous or joint space abnormality.  The diagnosis was that of left shoulder degenerative joint disease with spurring.  There were no significant effects on usual occupation (employed as a police officer) and mild effects on exercise and sports.  

In considering the evidence of record under the applicable law and regulations, the Board notes that an increased rating of 20 percent, but no higher was assigned for the initial period of appeal based on the presence active shoulder pathology and a related functional limitation requiring surgical intervention in November 2008.  

To the extent that the RO may have misconstrued the poorly drafted decision of the Board, it now repeats its previous holding that an increased rating of 20 percent should be assigned for the initial period of the appeal.  Thus, the RO should take appropriate corrective action.  

In addition, since the performance of the surgery necessary to ameliorate the left shoulder disease, the Veteran is shown to have exhibited a full range of motion at the time of the April 2011 VA examination (flexion and abduction to 180 degrees).  

The Veteran in this regard is competent in reporting his symptoms and in describing their impact because this information is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (collectively holding that factors for consideration in weighing credibility include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor).  

Here, the Veteran has consistently described having pain, and the record confirms these reports of pain, anywhere from mild to moderate levels.  Moreover, at the time of the recent examination, it was noted that there was popping of the shoulder associate with movement, as well as moderate degenerative changes involving the left acromion.  

Thus, in this case, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  

In this regard, the Board finds that pain and other DeLuca factors since the surgery are shown to reflect a disability picture that more nearly resembles that of a functional limitation manifested by restriction of useful motion of the left arm to the level of the shoulder and below.  Hence, for this later period of the appeal, a 20 percent, but no higher is also warranted under DC 5201.  

The Board has considered additional diagnostic codes regarding the shoulder and arm, but there has been no objective evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula. 38 C.F.R. § 4.71a , Diagnostic Codes 5200, 5202, 5203.  Thus, there is also no basis for a higher schedular rating under either DC 5200, 5202, or 5203.

Accordingly, on this record, the Board finds that the medical and lay evidence supports the assignment of a rating of 20 percent both before and after the performance of the recent shoulder surgery. 

As to consideration of referral for an extraschedular rating for the issue on appeal, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion of the left shoulder disability here reflects that the symptoms of such are fully contemplated by the applicable rating criteria, i.e., DC 5201-5014.  

As indicated, the relevant and applicable diagnostic code provisions contemplates the relevant symptoms relating to the aspects of the Veteran's left shoulder disability under consideration, specifically limitation of motion to include DeLuca factors of painful range of motion.  

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  



ORDER

An increased, initial rating of 20 percent, but not higher for the service-connected left shoulder disability has been previously granted and should be implemented by corrective action on the part of the RO for the period of the appeal prior to November 18, 2008, subject to the regulations governing the payment of VA monetary benefits.  

An increased evaluation of 20 percent, but no more beginning on January 1, 2009 for service-connected status post rotator cuff repair of the left shoulder is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

The Board finds that additional development is necessary for the issue of an increased initial compensable evaluation for service-connected anal fissure.  

Service connection for an anal fissure was awarded under DC 7335 which directs the RO to rate the disability under impairment of sphincter control, DC 7332, which essentially requires anal leakage for a compensable rating.  Service connection for anal fissure was awarded because, in part, the Veteran had a diagnosis of such in service.  

However, the Board notes that the Veteran's complaints of symptomatology with respect to his anal fissure condition involve rectal bleeding, even noted in service, and rectal bleeding in connection with internal hemorrhoids post-service.  

In order to assist the RO ascertain whether the Veteran was properly rated for his rectal disability under DC 7335, a medical opinion should identify fully the symptomatology of that would be attributable to the service-connected anal fissure and any hemorrhoidal condition that may be due to service.  

The Board may not compensate the Veteran for nonservice-connected disability, and the Board is precluded from differentiating between symptomatology attributed to nonservice-connected and service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

In the event that it is not possible to separate the effects or symptomatology of the service-connected condition (anal fissure) and the nonservice-connected condition (hemorrhoids), VA regulations at 38 C.F.R. § 3.102, require that reasonable doubt on any issue be resolved in the appellant's favor and clearly dictate that such signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Thus, given Mittleider v. West, the Board directs the RO to request a medical opinion from a VA medical professional to evaluate the evidence of record, the symptomatology associated with the service-connected anal fissure (versus hemorrhoids), and provide sufficient supporting rationale so that it may be helpful to the RO to determine whether the Veteran's service-connected anal fissure was rated under the appropriate diagnostic code.

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain an opinion from an appropriate medical professional to evaluate and distinguish the Veteran's symptomatology with respect to the service-connected anal fissure and symptomatology with respect to internal hemorrhoids (currently not service-connected).  

The case file should be made available to the examiner for review and should be reviewed prior to any opinions rendered.  

The medical professional rendering the opinion should consider the following:

The Veteran's symptomatology with respect to rectal problems in service.  The Veteran complained that he started with rectal bleeding in 1991 in service.  Post-service treatment records show continued complaints and findings of internal hemorrhoids and rectal bleeding.  

Based on the facts of the case, please state whether the symptomatology of rectal bleeding in service (diagnosed in service as anal fissure) and evidence of post-service internal hemorrhoids and continual rectal bleeding are attributable to the same medical condition.  

In other words, are there overlapping of symptoms with the Veteran's anal fissure and his internal hemorrhoids?  Or are these distinct disabilities with unrelated symptomatology?  Are the Veteran's current internal hemorrhoids related to his anal fissure or other rectal problems in service?

Please provide clear supporting rationale for all opinions rendered as it is extremely important for disability rating purposes.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


